Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner’s amendments set forth below are to fix some minor typographical errors.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Claim 1, line 4, replace the phrase “the cavity” with the phrase –the cylindrical cavity--.
Claim 1, line 16, replace the phrase “the flexible element” with the phrase –the flexible sealing element--.
Claim 1, line 19, replace the phrase “rotated in one direction” with the phrase 
--rotated in the one direction--.
Claim 3, line 1, replace the word “comprises” with the word –comprising--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, Cerbari et al. (MD 4034 B1) discloses a seal comprising a blockable rotor 8, a transparent body 1, a flexible sealing element 4, and a blocking device 6 with projections 15 and 16 at one end that cooperates with a blocking cross- shaped element 19 of the blockable rotor to block rotation of the blockable rotor. Cerbari et al. fails to disclose that a trapezoidal groove is formed between the two projections. Merriam-Webster’s Dictionary defines a trapezoid as “a quadrilateral having only two sides parallel.” As shown in Figure 4 of Cerbari et al., surfaces of the projections 15 and 16 create an L-shaped groove or space, however, the projections and the end of the blocking device do not include other surfaces such that the groove or space has two sides parallel, such that the groove or space is shaped like a trapezoid or at least approximately trapezoidal. The examiner can find no motivation to modify the device of Cerbari et al. without employing improper hindsight reasoning and without destroying the intended structure of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 12, 2022